Gilbert, J.,
dissenting. It is conceded that under the common law realty can not be sold to pay such expense of administra*335tion. Then all statutes modifying or changing the common law must be strictly construed. “Upon the death of the owner of any estate in realty, which survives him, title vests immediately in his heirs at law.” Civil Code (1910), § 3929. Section 4062 provides compensation to administrators and executors, and on what such commissions are allowed, to wit: “On all sums of money received by him on account of the estate (except money loaned by him and repaid to him) . . such commissions are a part of the expenses of administration, and should be paid from the general estate, if any. If none, then to be deducted from the debt or legacy paid.” That section restricts commissions to money received by the administrator on account of the estate. Section 4065 seems to conclude the issue presented in this case. It provides: “No commissions shall be paid to any administrator or executor for delivering over any property in kind; but the ordinary may allow reasonable compensation for such service, not exceeding three per cent, on the appraised value.” In the present case it does not appear that any application has been made to the ordinary for allowance of reasonable compensation under this section. The effect of the section last quoted is not changed by section 4000, which merely prescribes priority of debts. It does not, except inferentially, declare what are debts of a decedent. The majority opinion draws the conclusion that since section 4000 lists as third in priority, “the necessary expenses of administration,” and since the commissions of an administrator are construed as expenses of administration, the administrator is entitled to commissions to be paid out of the realty in this ease, and therefore, such commissions being expenses of administration, that the same in law became a debt of decedent under section 4000. That conclusion, however, depends upon the assumption that commissions are payable out of realty. That would be assuming the very question at issue. Moreover, notwithstanding the wording of section 4000, this court has definitely, and I think without qualification or modification, held that the debts of a decedent are those created by him during life. McFarlin v. Stinson, 56 Ga. 396; State Banking Co. v. Hinton, 178 Ga. 68 (2), 78 (172 S. E. 42). In the case last cited it was held that while section 4000 provides the order in which claims against the estate of a decedent shall be paid, accurately speaking, some of them are not debts of the decedent. Eor instance, “year’s *336support” is among the necessary expenses of administration, but is a statutory liability and not a debt of the decedent. Funeral expenses constitute such a liability. Likewise, commissions'of an administrator or an executor are liabilities created by statute, payable out of the estate, if the administrator or executor has any of the estate in his hands. In the present case it does not appear that there are any debts, or that it is necessary to recover the realty for distribution.
The allegations of the petition leave in doubt whether the executrix seeks to .collect commissions merely for distributing the described realty, or whether she seeks to sell the realty for the purpose of paying commissions earned for administering the other portion of the estate. Paragraph 6 of the petition is as follows: “All debts of the testator, George A. Speer, and all costs of administration have been paid, except that the defendant executrix has not been paid any fees or compensation for her services for administering on and acting as executrix of the estate of George A. Speer.” Certainty, according to the present record, if all costs of administration have been paid, except delivering over the realty in question, no further commission-is collectible. Civil Code (1910), § 4065.
Atkinson, J., concurs in this dissent.